Case 3:16-cv-00509-HES-JRK Document 7 Filed 10/09/18 Page 1 of 2 PageID 22




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


  UNITED STATES OF AMERICA,

                     Plaintiff,
  v.                                             CASE NO. 3:16-cv-509-J-20JRK

  REAL PROPERTY LOCATED AT
  2053 SALT MYRTLE AVENUE,
  FLEMING ISLAND, FLORIDA,

                      Defendant.

 OWNER OF RECORD: GREGORY S. CARTER and MARY JANE
                  CARTER, his wife

                 GOVERNMENT'S NOTICE OF SECOND
                     RENEWAL OF LIS PENDENS

 TO:   GREGORY S. CARTER, MARY JANE CARTER and ALL
       OTHERS WHOM IT MAY CONCERN:

       NOTICE IS HEREBY GIVEN that on October 27, 2016, the United

 States of America filed a Verified Complaint for Forfeiture In Rem in the

 United States District Court, Middle District of Florida, Jacksonville Division,

 between the parties named. The above referenced action is still pending.

       Plaintiff, United States of America is seeking to forfeit the real property

 located at 2053 Salt Myrtle Lane, Fleming Island, Florida 32003, being the

 same premises conveyed to Gregory S. Carter and Mary Jane Carter, his wife,

 by virtue of that Warranty Deed recorded on February 27, 2015 in the public
Case 3:16-cv-00509-HES-JRK Document 7 Filed 10/09/18 Page 2 of 2 PageID 23




 records of Clay County, Florida, OR Book 3723, Page 996, including all

 improvements thereon and appurtenances thereto, more particularly described

 as:

              Lot 15, Pace Island Unit Eight, according to the map
              or plat thereof, as recorded in Plat Book 23, Page(s)
              39 through 42, of the Public Records of Clay County,
              Florida

              Parcel ID Number: 200426-013153-004-52.

       The United States seeks forfeiture of the above referenced real property,

 pursuant to 18 U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A).

       Further information concerning this action may be obtained from the

 records of the Clerk of Court for the United States District Court, Middle

 District of Florida, U.S. Federal Courthouse, 300 N. Hogan Street,

 Jacksonville, Florida 32202-4270.

                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney

                                  By:   s/ Bonnie A. Glober          ___
                                        BONNIE A. GLOBER
                                        Assistant United States Attorney
                                        Florida Bar No. 0748307
                                        United States Attorney’s Office
                                        300 N. Hogan Street, Suite 700
                                        Jacksonville, Florida 32202
                                        Telephone: (904) 301-6300
                                        Facsimile: (904) 301-6310
                                        E-mail: bonnie.glober@usdoj.gov




                                        2
